Citation Nr: 0513452	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an increased rating, prior to September 2, 
2003, for an evaluation in excess of 20 percent for chronic 
lumbosacral strain syndrome.

2.  Entitlement to an increased rating in excess of 40 
percent from September 2, 2003, for degenerative disc and 
facet joint disease, with history of chronic lumbosacral 
strain syndrome.

3.  Entitlement to a separate evaluation for right lower 
extremity neuropathy.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 until 
August 1967, and from October 1990 until May 1991.

This matter arose on appeal from an August 2002 decision, 
issued by the Waco, Texas, Department of Veterans' Affairs 
(VA) Regional Office (RO), which continued a 20 percent 
disabling rating.  The RO subsequently granted a 40 percent 
disabling rating in April 2004.  The veteran has appealed the 
40 percent rating.  

The Board notes that the veteran requested a hearing in May 
2003, but later withdrew his request.

The issue of entitlement to an increased rating in excess of 
40 percent from September 2, 2003, for degenerative disc and 
facet joint disease, with history of chronic lumbosacral 
strain syndrome, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 2, 2003, the veteran's service-
connected chronic lumbosacral strain syndrome was productive 
of the functional equivalent of severe limitation of motion, 
and moderate, incomplete paralysis of the superficial 
peroneal and deep peroneal nerves.

2.  Lumbar disc and joint disease is productive of no more 
than severe functional impairment.

 



CONCLUSIONS OF LAW

1.  Prior to September 2, 2003, lumbosacral strain was 40 
percent disabling.  U.S.C.A. § 1155; 38 C.F.R. §§4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2002).

2.  Lumbar disc and joint disease is no more than 40 percent 
disabling.  U.S.C.A. § 1155; 38 C.F.R. §§4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292, 5293, 5295, 5237, 
5243.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).

To comply with the VCAA provisions, VA must first notify the 
claimant and his or her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits may be 
issued.  The notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  A fourth 
element of the requisite notice requires that VA "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
Pelegrini, 18 Vet. App. at 122.  However, Pelegrini did not 
address the issue of whether failure to provide such VCAA-
complying notice before the issuance of an unfavorable AOJ 
decision could constitute harmless error.  Id.  Rather, the 
Court stated that the Board must "ensure that the appellant 
is provided the content-complying notice to which he is 
entitled, unless the Board makes findings on the completeness 
of the record or on other facts permitting this [Court] to 
make a conclusion of lack of prejudice from improper 
notice."  Id. (citing Conway v. Principi, 353 F.3d 1369, 
1375 (Jan. 7, 2004)).  

In this case, the Board finds that the procedural defect of 
failing to issue VCAA notice prior to the issuance of the 
unfavorable agency determination has not prejudiced the 
veteran.  Here, the veteran reported for an examination in 
June 2002 requesting a higher evaluation for his service-
connected chronic lumbosacral strain syndrome.  The RO did 
not issue VCAA notice before denying the veteran's request 
for a higher evaluation in August 2002.  The Board notes, 
however, that throughout the appeals process, the veteran was 
made aware of the changes in the regulations regarding his 
service-connected disability through the April 2003 Statement 
of the case (SOC), April 2004 Supplemental Statement of the 
Case (SSOC), and subsequent rating decision, which continued 
the 20 percent evaluation prior to September 2, 2003, and 
awarded a 40 percent evaluation effective as of September 2, 
2003.  As the Board has granted the veteran's request for a 
higher evaluation prior to September 2, 2003, via this 
decision, the Board finds that the RO's failure to issue VCAA 
notice prior to the August 2002 denial has not prejudiced the 
veteran in regards to this issue.  The Board finds, however, 
that additional development is required for the issue of 
entitlement to an increased rating for degenerative disc and 
facet joint disease, lumbar spine with history of chronic 
lumbosacral strain syndrome, from September 2, 2003, to the 
present. 



II.  Facts

The veteran asserts that a higher evaluation for his service-
connected chronic lumbosacral strain syndrome is warranted 
due to increased pain in his lower back. 

The veteran was granted service connection for low back 
strain in April 1996, and assigned a 10 percent disabling 
rating effective May 1995.  In April 2000, the RO amended the 
veteran's disability to chronic lumbosacral strain syndrome, 
and assigned a 20 percent disabling rating under Diagnostic 
Code 5295, effective September 7, 1999.  An August 2002 
rating decision continued the 20 percent disabling rating.  
In the course of the veteran's appeal, the RO issued a rating 
decision in April 2004, amending the veteran's disability to 
state "degenerative disc and facet joint disease, lumbar 
spine with history of chronic lumbosacral strain syndrome."  
The RO assigned a 20 percent disabling rating effective 
September 7, 1999; and a 40 percent disabling rating under 
Diagnostic Code 5243, effective from September 2, 2003.

In a July 2002 VA examination, the veteran complained of low 
back pain with radiation in the right lower extremity all the 
way to the foot, with numbness on the lateral side of the 
right foot.  The VA examiner noted that the veteran had been 
receiving cortisone injections and ultrasonic radio frequency 
ablation of the median branch of the sensory nerves L3-S1, at 
a local VAMC.  The examiner reported that the veteran's 
December 1999 MRI revealed spinal stenosis, bilaterally at 
L4/L5, which was worse on the right side.  

The veteran stated that his pain was worse with activity and 
noted that he was only able to walk about one block.  The 
veteran was employed with the U.S. Postal Service.  The 
veteran indicated that his job requirements, however, allow 
him to spend most of his time sitting and riding in a 
vehicle.  The veteran reported that when he does have to walk 
on the job, he can only go short distances and has to rest 
every hour.  The veteran had been prescribed medication for 
his low back pain.  

The examiner noted tenderness on the right side of L5/S1, 
over the right SI joint, and over the right buttocks.  No 
tenderness was indicated on the left side.  Straight-leg 
raising abilities were noted as negative to 90 degrees on the 
left side, and positive at 90 degrees on the right side.  
Lasegue's was positive for reproduction of his leg pain.  
Decreased pinprick sensitivity was noted in the right lower 
extremity, but especially localized to the S1 dermatome, and 
parts of the L5 dermatome.  Range of motion of the lumbar 
spine was noted as flexion of 95 degrees, extension of 5 
degrees, lateral bending to the left of 20 degrees, and 
lateral bending to the right of 20 degrees.  Waddell signs 
and axial rotation were positive.  The examiner provided the 
following assessment:

This patient has significant spinal 
stenosis with neurogenic claudication in 
the right lower extremity.  His walking 
distance is severely limited.  He has 
some mechanical low back pain that was 
made better with the radio frequency 
ablation.

In September 2003, the veteran presented complaining of low 
back pain extending down the posterior aspect of the right 
thigh and calf.  The examiner indicated that the veteran had 
some difficulty ambulating.  He noted that the veteran could 
flex forward 30 degrees without pain, and flex further to 50 
degrees with pain.  The veteran could side tilt 15 degrees in 
either direction, and extend five degrees.  Straight leg 
raising on the right went to 50 degrees and caused low back 
and right thigh pain.  Straight leg raising on the left went 
to 70 degrees and caused only low back pain.  Knee jerks and 
ankle jerks were symmetrical and active.  Pedal pulses were 
present.  The examiner noted that the veteran's June 2002 MRI 
revealed mild anterolisthesis of L5 on S1.  A September 2002 
MRI showed degenerative changes with mild disk bulges and 
marked facet joint disease at the L5-S1 level.  The examiner 
provided a diagnosis of degenerative disk and facet joint 
disease in the lumbar spine.

III.  Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is requesting a higher rating for his service-
connected chronic lumbosacral strain syndrome/degenerative 
disc and facet joint disease.  As in this instance, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the United 
States Court of Appeals for Veterans Claims (Court) has 
observed that evidence of the present level of the disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where there is a question as to which evaluation 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. Part 4).  The 
amendments renumbered the diagnostic codes and created a 
general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  

The Board notes that the AOJ has addressed both sets of 
amendments in the April 2003 SOC and in the April 2004 SSOC.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring 
attacks with intermittent relief.  A maximum schedular rating 
of 60 percent is awarded when disability from intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Diagnostic Codes 5294-5295, a 20 percent rating is 
assigned for spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position.  A 
maximum schedular rating of 40 percent is awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome be rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is assigned.  
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assigned.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 23, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237.  Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

1) 40 percent -- Unfavorable ankylosis 
of the entire cervical spine; or, 
forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis 
of the entire thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis 
of the entire spine.

Note (1):  Any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, should be separately 
evaluated under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following:  difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate 
disability of the thoracolumbar and 
cervical spine segments, except when 
there is unfavorable ankylosis of both 
segments, which will be rated as a 
single disability.  Diagnostic Code 
5235, vertebral fracture or dislocation; 
Diagnostic Code 5236, sacroiliac injury 
and weakness; Diagnostic Code 5237, 
lumbosacral or cervical strain; 
Diagnostic Code 5238, spinal stenosis; 
Diagnostic Code 5239, spondylolisthesis 
or segmental instability; Diagnostic 
Code 5240, ankylosing spondylitis; 
Diagnostic Code 5241, spinal fusion; 
Diagnostic Code 5242, degenerative 
arthritis of the spine (see also 
Diagnostic Code 5003); Diagnostic Code 
5243, intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

IV.  Entitlement to an evaluation in excess
of 20 percent prior to September 2, 2003

A.	Analysis of Criteria in effect prior to September 23, 
2002

Upon careful review of the evidence of record, the Board 
finds that the evidence supports granting a 40 percent 
evaluation prior to September 2, 2003, under the rating 
criteria in effect prior to September 23, 2002.  The Board 
notes that the veteran has complained of low back pain which 
radiates through the right lower extremity down to the right 
foot.  However, the veteran's straight leg raising 
examination was negative to 90 degrees on the left, and 
positive at 90 degrees on the right.  The veteran could flex 
to 90 degrees, extend to 5 degrees, and lateral bend to 20 
degrees on the left and right sides.  

However, the Board cannot consider that one examination in a 
vacuum.  The veteran initially asserted that he was worse.  
He disagreed with the rating decision and a subsequent 
examination actually confirmed the veteran's lay statements.  
Furthermore, the July 2002 VA examination failed to document 
the veteran's functional impairment or provide findings that 
would be consistent with the criteria set forth in DeLuca, 8 
Vet. App. 202 (1995).  Regardless, the veteran's own 
statements reflect his perception of his functional 
impairment, which were confirmed during the 2003 examination.  
In sum, the cumulative evidence reflects greater functional 
impairment with use, consistent with the functional 
equivalent of severe limitation of motion.

The Board has considered a remand to determine if the 
September 2003 examiner believed that the veteran became 
worse on the day of that examination.  The September 2003 
examination, however, provides a historical perspective of 
the need for treatment, cortisone injection and lighter duty; 
facts establishing that the veteran did not change on 
September 2, 2003.  Rather, he has periods of exacerbation 
and improvement with treatment.  

A 40 percent evaluation is the maximum rating allowed under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine, and 5295, lumbosacral strain.  The Board has 
considered whether the veteran is entitled to a 60 percent 
evaluation under Diagnostic Code 5293 for intervertebral disc 
syndrome, but finds that the preponderance of the evidence is 
against such an evaluation.  The evidence does indicate that 
the veteran has some tenderness on the right side along the 
L5/S1 region, and decreased pinprick sensation in the right 
lower extremity, especially localized in the S1 and L5 
dermatome.  However, this evidence does not show that the 
veteran suffers from pronounced invertebral disc syndrome, 
indicated by persisitent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Rather, the evidence shows that the 
veteran has normal heel toe and bent knee walk, as well as 
normal muscle motor function.  Although there were neurologic 
manifestations, such did not rise to the level of a 
pronounced syndrome.  As such, the Board finds that the 
preponderance of the evidence is against a 60 percent 
evaluation for intervertebral disc syndrome under Diagnostic 
Code 5293 or the revised criteria.

The Board notes that the amendments allow intervertebral disc 
syndrome to be evaluated based on either the total duration 
of incapacitating episodes, or on the combination of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
evaluation.  The evidence of record does not indicate any 
periods of incapacitating episodes.  The veteran has stated 
that he has not missed any work due to his disability, but 
rather his work activities have been adjusted to accommodate 
his disability.  Treatment records indicating any periods of 
incapacitating episodes are not of record.  As such, the 
Board finds that the veteran has not met the criteria for a 
60 percent


ORDER

A 40 percent evaluation for chronic lumbosacral strain 
syndrome is granted for the period prior to September 2, 
2003, under Diagnostic Code 5295.

An evaluation in excess of 40 percent for lumbar disc and 
joint disease is denied.


REMAND

Neuropathy

The Board notes that the April 2004 rating decision awarded 
an evaluation of 40 percent for degenerative disc and facet 
joint disease, lumbar spine with history of chronic 
lumbosacral strain syndrome.  While the rating decision 
described the change in the rating criteria regarding 
disabilities of the spine, it did not account for a separate 
evaluation based on neurological manifestations of the 
veteran's disability.  The Board finds that the September 2, 
2003, VA examination is inadequate to determine the state of 
the veteran's neurological disability.  Specifically, the 
examiner noted a hemangioma in the body of L4 of the lumbar 
spine, but failed to address whether the hemangioma was the 
cause of the veteran's neurological condition.  Accordingly, 
this case is remanded for the following action:

The RO should schedule a neurological 
examination. The examiner should 
determine whether the veteran's 
neurological manifestations are the 
result of degenerative disc and facet 
joint disease, or the hemangioma in the 
L4 region of the lumbar spine.  If the 
examiner attributes such to the 
degenerative disc and facet joint 
disease, the examiner should then 
identify the nerves affected by the 
veteran's disability and express an 
opinion as to the severity of any 
neurological manifestations associated 
with the veteran's service-connected 
degenerative disc and facet joint 
disease.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


